Citation Nr: 0418880	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran's case was remanded to the RO for 
additional development in January 2004.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1978 to 
September 1999.

2.  The veteran originally enrolled in the Veterans Education 
Assistance Program (VEAP) during his first enlistment, but 
disenrolled from the program at the time of his discharge in 
1981.  His contributions were refunded.

3.  The veteran reenrolled in the VEAP in December 1996 and 
made contributions to the education fund.  He disenrolled 
from the program.  His contributions were refunded in June 
1999.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C, 3221 (West 
2002); 38 C.F.R. §§ 21.5040, 21.7042, 21.7045 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1978 to 
September 1999.  He submitted a request for a "waiver" for 
entitlement to Montgomery G.I. Bill (MGIB) (Chapter 30, Title 
38, United States Code, (Chapter 30)) benefits in November 
2000.  He requested the waiver because he said he was given 
bad advice during service regarding a possible conversion of 
his Veterans Education Assistance Program (VEAP) (Chapter 32, 
Title 38, United States Code (Chapter 32)) benefits to 
Chapter30 education benefits.

Specifically, the veteran said that he enrolled for VEAP 
benefits during his initial period of active duty from 1978 
to 1981.  However, he disenrolled in 1981 when he was 
separated from the service.  He reenlisted a short time later 
and continued serving until his retirement in September 1999.  
However, he did not reenroll in the VEAP when he reenlisted.  
He said that his career counselor informed him that he was 
not eligible for enrollment because of his previous 
disenrollment.  The veteran assumed this to be the case until 
October 1996.  He said he learned that he could reenroll in 
the VEAP in late October 1996 and did so in December 1996.  
The veteran said that he learned that the VEAP-to-Chapter 30 
conversion required that a person be enrolled in the VEAP as 
of October 9, 1996, and that he had missed the date by a 
month.

Associated with the education file is a computerized printout 
that shows that the veteran received a refund of $2,075 for 
funds deposited for participation in the Chapter 32/VEAP.  
The date of the refund is not clear from the printout, 
although the veteran stated that he disenrolled from the 
program in 1981.

The RO wrote to the veteran in February 2001 and requested 
that he provide additional information that would be useful 
in assessing whether equitable relief would be in order.  The 
veteran failed to provide the requested information.

The veteran submitted a claim for entitlement to Chapter 30 
benefits in February 2001.  The veteran acknowledged that he 
was previously denied benefits because he had withdrawn his 
funds from his VEAP account.  He stated that he had withdrawn 
those funds because he was not eligible for Chapter 30 
benefits.  He repeated his assertion that he had been misled 
during service about his options.

The RO wrote to the veteran in April 2001.  He was informed 
that his claim for equitable relief was denied because he had 
not provided the information requested in the RO's earlier 
letter.

The RO denied the veteran's claim for entitlement to Chapter 
30 benefits in June 2001.  The decision informed the veteran 
of the basis for the denial.  The veteran did not elect to 
participate in the MGIB/Chapter 30 program during the open 
window for enrollment of VEAP veterans from October 9, 1996, 
to October 8, 1997.  Further, the veteran did not pay the 
required $1,200 to VA or the military.  Finally, the veteran 
did not have any money in his VEAP account as of October 9, 
1996.

The veteran submitted his notice of disagreement in February 
2002.  The veteran said he was informed by military personnel 
that, when he withdrew his VEAP funds at the time of his 1981 
separation from service, he would lose his VEAP eligibility.  
After his reenlistment, he held that same belief until 1996, 
as he stated in an earlier statement.  He said that he 
started a new VEAP account in order to be eligible for the 
conversion to the MGIB/Chapter 30 program but that his 
allotment did not take effect until December 1996, a "few 
months short of the deadline of Oct 96."  He said that, 
since it was too late to convert to the Chapter 30 program, 
he withdrew his VEAP funds after a year.  

The veteran's case was remanded to the RO for additional 
development in January 2004.  Associated with the claims file 
is an internal e-mail between personnel at the RO dated in 
February 2004.  The e-mail notes that the veteran originally 
participated in the VEAP but requested a refund of his 
contributions in 1981.  He then contributed $650 to the 
program in December 1996.  The money was later refunded to 
him in June 1999.

The RO wrote to the veteran in February 2004 to advise him of 
the evidence/information needed to substantiate his claim as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

The veteran did not respond to the RO's letter.  The RO again 
wrote to him and repeated what evidence/information was 
required to substantiate his claim.  The veteran was further 
informed that a supplemental statement of the case (SSOC) 
would be issued.  A SSOC was sent to the veteran in April 
2004.

II.  Analysis

The veteran is seeking to establish entitlement to education 
benefits under MGIB/Chapter 30.  In general, that program 
provides educational assistance benefits for individuals who 
first became members of the Armed Forces or first enter on 
active duty as members of the Armed Forces after June 30, 
1985, and who meet certain other service requirements.  38 
U.S.C.A. § 3011(West 2002); 38 C.F.R. § 21.7042(a)(1) (2003).  
The veteran first entered the United States Navy and entered 
on active duty in October 1978, well before June 30, 1985.  
Accordingly, he does not meet the regular criteria for an 
award of Chapter 30 benefits.  

A claimant may also establish entitlement to MGIB/Chapter 30 
benefits if he is a participant in the VEAP/Chapter 32 
program and converts benefits from that program to Chapter 30 
benefits.  See generally 38 U.S.C.A. § 3018C (West 2002).  
Specifically, a Chapter 32 participant with money in the 
Chapter 32 fund could be eligible for Chapter 30 benefits if, 
in pertinent part, the individual was a participant in 
VEAP/Chapter 32 on October 9, 1996; served on active duty on 
October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32.  See 38 U.S.C.A. § 3018C (a) (West 2002); 38 C.F.R. 
§§ 21.7045(d) (2003).

The question is whether the veteran was a Chapter 32 
participant on October 9, 1996, and whether he satisfies the 
other criteria to be eligible for converting Chapter 32 
benefits to Chapter 30 benefits.

Statutory and regulatory provisions governing eligibility for 
VEAP/Chapter 32 benefits provide that an individual who is on 
active duty and who entered military service on or after 
January 1, 1977, and before July 1, 1985 shall have the right 
to enroll in the Chapter 32 educational assistance program at 
any time during such individual's service on active duty 
before July 1, 1985.  When an individual elects to enroll in 
the program, he must participate for at least 12 consecutive 
months before disenrolling or suspending participation.  38 
U.S.C.A. § 3221(a) (West 2002); 38 C.F.R. § 21.5040(f) 
(2003).  

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive-
month period of participation.  If participation is 
suspended, the participant shall be eligible to make 
additional contributions to the program provided he meets 
certain conditions.  38 U.S.C.A. § 3221(c) (West 2002); 38 
C.F.R. §§ 21.5058(a), 21.5060(a) (2003).  If a participant 
disenrolls from the program, such participant forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions.  38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2003).  A 
participant who disenrolls may be permitted to reenroll in 
the program provided he meets certain conditions.  
38 U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a).  
Each individual electing to participate in the VEAP program 
shall agree to have a monthly deduction made from his 
military pay.  Such monthly deduction shall be in any amount 
not less than $25, nor more than $100.  38 U.S.C.A. § 3222(a) 
(West 2002); 38 C.F.R. § 21.5052(b) (2003).

The Board notes that the Veterans Benefits and Health 
Improvement Act of 2000 provides for an additional year 
(beginning on November 1, 2000, and ending on October 31, 
2001) for an individual to make an irrevocable election to 
enroll in the MGIB/Chapter 30.  However, in order to do that, 
the individual must have served continuously on active duty 
from October 9, 1996, through at least April 1, 2000.  As the 
veteran retired as of September 30, 1999, this change is not 
for consideration in his case.

The facts of the veteran's Chapter 32 participation are not 
in dispute.  Computerized Department of Defense data and 
written statements from the veteran show that he entered onto 
active duty in October 1978.  He originally enrolled in the 
VEAP/Chapter 32 program but disenrolled by the time of his 
separation from service in 1981.  

The veteran reenlisted soon after his separation.  He did not 
reenroll in the VEAP/Chapter 32 program until December 1996.  
Contributions in the amount of $650 were made.  These were 
subsequently refunded in June 1999 and the veteran 
disenrolled from the VEAP/Chapter 32 program for a second 
time.

In applying the criteria for converting Chapter 32 benefits 
to Chapter 30 benefits the Board can only conclude that the 
veteran does not satisfy said criteria.  He was not a Chapter 
32 participant with money in the education fund as of October 
9, 1996.  By his own admission he did not reenroll and make a 
contribution until December 1996.  Therefore, since the 
veteran does not satisfy the necessary criteria to allow for 
a conversion of education benefits, his claim for entitlement 
to eligibility for Chapter 30 benefits must be denied.

The Board acknowledges the veteran's assertions that military 
personnel provided misleading or incorrect information, both 
when he was discharged in 1981 and after he reenlisted, when 
advising him of his education benefit election options and 
requirements.  The failure of U.S. Government employees to 
provide accurate information regarding eligibility 
requirements cannot form the basis for a grant of benefits 
when the eligibility requirements have not been met.  Harvey 
v. Brown, 6 Vet. App. 416, 423-24 (1994) (erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits); see also McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  

The Board has also considered the provisions of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and its implementing regulations, 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).  One of the issues involved in the January 
2004 remand of this case was for the RO to provide 
appropriate notice and assistance as required by the VCAA.

The RO provided the notice of evidence necessary for the 
veteran to substantiate his claim.  He did not respond to the 
RO's letter.  In this case it is not the factual evidence 
that is dispositive of this appeal, but rather the 
interpretation and application of the governing statutes.  In 
cases such as this, where the disposition is based on the 
law, and entitlement is not shown, the claim must be denied 
based on a lack of entitlement under the law.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1999).  The appeal is 
without legal merit and further development or analysis would 
not be productive.  Cf. Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Further action consistent with the VCAA is therefore 
not required.  Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



